
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1563
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Rothman of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Commending the New York Giants, the New
		  York Jets, the New Meadowlands Stadium Project, and the people of the State of
		  New Jersey for creating one of the most energy-efficient and environmentally
		  sustainable sports complexes in the world.
	
	
		Whereas, on June 11, 2009, the New York Giants and the New
			 York Jets signed a Memorandum of Understanding with the United States
			 Environmental Protection Agency outlining all of the conservation,
			 sustainability, and energy efficiency efforts that went into construction of
			 their new state-of-the-art stadium in the Hackensack Meadowlands;
		Whereas this Memorandum of Understanding far exceeded any
			 previous Memorandum of Understanding signed between the Environmental
			 Protection Agency and a sports franchise;
		Whereas the New Meadowlands Stadium Project went to great
			 lengths to ensure the stadium be built with minimum damage to the environment,
			 including recycling 82 percent of the total waste generated during construction
			 operations;
		Whereas the New Meadowlands Stadium Project is a
			 redevelopment project located on a brownfield site and will not occupy any
			 undeveloped lands or “green fields”, nor will it have any impact on
			 environmentally sensitive areas or wildlife habitat in the Meadowlands
			 area;
		Whereas the new stadium is committed to reducing water
			 demand by an estimated 11,000,000 gallons per year, or a 25 percent reduction
			 in the average annual water demand compared to the existing stadium it is
			 replacing;
		Whereas extraordinary effort was made to ensure that more
			 than two-thirds of total construction costs were purchased through local
			 programs, and all 1,200 workers who built the stadium were local;
		Whereas the new stadium plan will reduce solid waste
			 production by 25 percent through recycling programs;
		Whereas the new stadium is more than twice as large as the
			 existing Giants Stadium in terms of square footage, but expects a 30 percent
			 reduction of energy use on a square footage basis as a result of a wide range
			 of energy-efficiency initiatives;
		Whereas the new stadium will promote the use of mass
			 transit for events, reducing the number of cars on the road by between 3,000
			 and 4,000 on game days by utilizing these alternative transportation options;
			 and
		Whereas it is expected that the Memorandum of
			 Understanding signed between the Environmental Protection Agency and these
			 sports franchises, as well as the extraordinary efforts made to ensure the
			 stadium has as low an environmental impact as possible will serve as a model
			 for future construction efforts: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the New York Giants, the New York Jets, the New Meadowlands Stadium Project,
			 and the people of the State of New Jersey for creating one of the most
			 energy-efficient and environmentally sustainable sports complexes in the world.
		
